Citation Nr: 1618583	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from April 1984 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disability.  Unfortunately, the Board finds that additional development is again necessary before a decision may be rendered.  

In March 2012, the Veteran testified that he was a hand-to-hand combat instructor and that while he was sparring, he slipped and fell on his knee and tore his meniscus.  He stated that X-rays were taken at that time and he was treated with a cast.  He stated that he opted out of surgery because he was unsure how it would affect his athletic activities.  He wore the cast on his knee for two or three months.  The Veteran testified that his knee continued to bother him during his remaining time in service and after service. 

The Veteran's service treatment records confirm that he sought treatment for severe bilateral calf pain and muscle spasm in March 1986 after sustaining an injury while lifting weights.  He was diagnosed as having muscle strain of the bilateral legs.  He received continued treatment as an outpatient and was placed on light duty for a period of 30 days, with preclusion of any strenuous activity such as running or heavy lifting.  

An April 2013 statement from the Veteran's colleague in the Marine Corps stated that the Veteran had a cast on his right leg when he worked with him in service in 1985 or 1986. 

Further, a May 2013 private treatment record was associated with the Veteran's claims file in which the physician opined that the Veteran's right knee disability (diagnosed as grade 1 chronic sprain of the medial collateral ligament and a ganglion cyst of the posterior cruciate ligament close to the insertion on the tibia) was more likely than not related to the injury the Veteran sustained in-service.  The private physician based her opinion on the seven years she had known the Veteran, his military history, physical findings, and magnetic resonance imaging (MRI) results.

In its previous Remand in June 2015, the Board directed the RO to schedule the Veteran for an examination to determine the etiology of any diagnosed right knee disability.  Specifically, the VA examiner was asked to provide an opinion as to whether it was at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability was related to an incident of military service, to include the documented March 1986 in-service injury.  In providing this opinion, the examiner was instructed to reconcile all pertinent evidence of record, including the Veteran's  statements, hearing testimony, and the clinical records.  

Pursuant to the Board's June 2015 Remand, the Veteran was provided with a VA examination by a VA nurse practitioner in January 2016, at which time he was diagnosed as having right knee joint osteoarthritis.  However, the examiner opined that the Veteran's right knee disability was less than likely as not related to an incident of military service, to include the March 1986 injury.  In support of this opinion, the examiner merely stated that:

A letter was introduced by Veteran's physician 2013 but no medical records accompany the MRI interpretation by Dr. Ellison.  1986 medical records note a 48 hour hospital stay for bilateral gastrocnemius muscle strains but no casting was done for these conditions.  LIGHT DUTY was prescribed for 30 days.

In order to establish a well-grounded claim, it is necessary to provide evidence which demonstrates a permanent residual or chronic disability.

The Board finds that the opinion provided by the January 2016 VA examiner is inadequate for several reasons.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

First, the Board emphasizes that an adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, as the January 2016 VA examiner provided no real rationale to support her negative nexus opinion (other than noting that additional medical records did not accompany the private physician's May 2013 opinion and that the Veteran was never casted for his in-service injury) , the opinion is inadequate for VA purposes and another remand is required.

Moreover, the Board notes that the January 2016 VA examiner did not consider the lay assertions concerning post-service symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Specifically, the examiner's opinion did not acknowledge or address the Veteran's long-standing assertion that he was experienced continuous right knee pain since service.  

Finally, the Board notes as part of her rationale, the January 2016 VA examiner indicated that, "In order to establish a well-grounded claim, it is necessary to provide evidence which demonstrates a permanent residual or chronic disability."  The Board is troubled that the examiner utilized a legal standard as rationale in support of her medical opinion, let alone a legal standard that has been obsolete for over 15 years.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015), which eliminated the concept of a well-grounded claim.  

The Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  For these reasons, the Board finds that the Veteran must be provided with another VA examination to determine the likely etiology of his diagnosed right knee disorder.  
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the etiology of his diagnosed right knee disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should specifically address whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee disability is related to an incident of military service, to include the March 1986 injury documented in his service treatment records.  

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's  statements, hearing testimony, and the clinical records (to include the May 2013 private treatment record containing a positive nexus opinion).  The Board emphasizes that, in making these determinations, the examiner must specifically consider and address the Veteran's statements regarding the Veteran's in-service injury and continued symptoms since service.  The examiner must not rely solely on the absence of a diagnosed right knee disability in service as the basis for a negative opinion.  The question is whether a current right knee disability is related to service.

The medical opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Upon completion of these actions, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, then provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




